DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Status of Claims
	Claims 1, 3-6, 11-15 and 21 were rejected in Office Action mailed on 01/29/2021.
	Applicant filed a response, amended claim 1, added claim 22, and cancelled claim 3. Claim 20 was previously cancelled. 
	Claims 1-2, 4-19 and 21-22 are currently pending in the application, of claims 2, 7-10 and 16-19 are withdrawn from consideration. 
	The merits of claims 1, 4-6, 11-15 and 21-22 are addressed below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 03/10/2016. It is noted, however, that applicant has not filed a certified copy of JP2016027955 which is required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 11-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel (U.S. Patent 4,390,597) in view of Cha et al. (U.S. Patent Application Publication 2014/0239239) and Lee et al. (NPL, 20161) in the alternative, in view of Kobayashi et al. (U.S. Patent Application Publication 2013/0017402). Helmenstine (NPL, 20202) and Zho et al. (NPL, 20193) are relied upon as evidentiary references. 
Regarding claim 1 and 21, Chauvel teaches a binder composition (i.e., binder) (abstract) (column 1, lines 5-7) comprising
a particulate polymer A1 (i.e., copolymer A) (column 1, lines 24-30), wherein
the particulate polymer A1 includes an aliphatic conjugated diene monomer unit (i.e., butadiene also known as 1,3-butadiene) (column 1, lines 25-27) and a carboxylic acid group-containing monomer unit in a proportion of at least 1 mass% and not more than 30 mass% (i.e., 
Chauvel does not explicitly teach the particulars of the aliphatic conjugated diene monomer unit in a proportion of 90 mass % and not more than 99 mass %  however, Chauvel teaches a proportion of at least 15 mass% and not more than 85 mass% (i.e., 15 to 85% by weight of the total monomer to be polymerized) (column 2, line 15-25). The courts have held that  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close absent any showing of unexpected results or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Nonetheless, additional guidance is provided below.
Cha, directed to a binder composition for a secondary battery (title) (abstract), teaches a binder composition comprising a first particulate polymer A1 (i.e., first polymer binder) (paragraph [0066]) wherein the particulate polymer includes an aliphatic conjugated diene monomer unit (i.e., 1,3-butadiene, isoprene, styrene, etc.) (paragraph [0165]) in a proportion of about 80 mass % or greater (i.e., 80 wt % or greater) (paragraphs [0108]-[0109]). Cha teaches this proportion suppress the degree of swelling (paragraph [0109]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder composition of Chauvel to include the proportion of the aliphatic conjugated diene monomer unit at least about 80 mass % or greater in order to suppress the degree of swelling of the particulate polymer.
4. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass%. 
Chauvel does not explicitly teaches the particulars of the binder composition for a non-aqueous secondary battery electrode. However, a skilled artisan would consider the binder composition of Chauvel for such applicability. Nonetheless, Cha teaches the composition having applicability in a secondary battery. Since the binder compositions of Chauvel and Cha are substantially identical, a skilled artisan can consider utilizing the binder composition of Chauvel for a secondary battery and other applications. 
In the alternative, Kobayashi, also directed to a binder composition (i.e., copolymer latex having large adhesion strength) (paragraph [0001]), teaches the composition comprising       
a particulate polymer A1 (i.e., copolymer latex) (paragraph [0023]), wherein

Kobayashi teaches the composition having applicability in forming electrodes of electrochemical devices such as batteries and capacitors (paragraph [0002], [0047], [0083]) which can encompass a non-aqueous secondary battery electrode. In addition, Kobayashi teaches the composition having applications in paper coating (same as Chauvel – abstract) (paragraph [0004]). 
Chauvel and Kobayashi disclose identical binder compositions. Chauvel provides the guidance the composition can be used for the paper coating industry. Kobayashi disclose the binder composition having applicability in paper coating and also for forming electrodes in electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider utilizing the binder composition of Chauvel for battery electrodes as Kobayashi teaches the binder composition being suitable for the paper coating industry (same as Chauvel) and also for forming electrodes in electrochemical devices.    
It is noted that Cha differ in the exact same mass% range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because mass% of Cha overlap the instant claimed mass% therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
	Chauvel does not explicitly articulate the particulate polymer Al is a graft copolymer, and a graft portion of the particulate polymer Al is composed of only carboxylic acid group-containing monomer units.
	Lee, directed to graft copolymers as binders (title), teaches carboxylic acid group-containing polymeric binders demonstrate outstanding characteristics as binders for batteries (page 3120). Further, Lee teaches grafting copolymerization, combining two or more unique polymeric species, is a versatile synthetic tool for the production of novel materials systems while maintaining any desirable properties (page 3120). Lee teaches a graft copolymer polymer with a graft portion composed of only a carboxylic acid group monomer unit (page 3121) (see figure 1). 
	Chauvel teaches a particulate polymer A1 as described above. Lee teaches the guidance of combining two or more polymeric species and further teach adding a carboxylic monomer unit to a polymer, the carboxylic acid group having outstanding characteristics as binder. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the particulate polymer A1 of Chauvel to have graft portions only of carboxylic acid groups monomer units as taught by Lee in order to increase binding characteristics and improve cycling performance of the electrode (page 3120). 
Regarding claim 4, Chauvel teaches the particles that comprises the polymer A1 (i.e., copolymer A) have a particle diameter of at least 0.1µm and no more than 1µm (column 1, lines prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding claim 5, Chauvel teaches the binder composition further includes a particulate polymer B (i.e., polymer B) (column 1, lines 24-30) having a particle diameter of at least 0.1µm and no more than 1µm (column 1, lines 24-30). Similar to claim 4 above, it is expected that an average particle diameter would be at least 0.55µm [i.e., (0.1µm + 1µm)/2] and in particle dispersion and normal distribution, the highest volume of particles would be around 0.55µm down to the lowest (i.e., 0.1µm) and highest (i.e., 1µm) particle diameter range. Therefore, Chauvel reads on the claimed volume average particle diameter. It is noted that Chauvel differ in the exact same particle diameter range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particle diameter of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding claim 6, Chauvel teaches the content of the particulate polymer A1 (i.e., copolymer A) is at least 80 mass% and no more than 99 mass% of the total content of particulate polymer A1 and the particulate polymer B (i.e., the interpolymer comprises from 80 to 99% by weight of copolymer A and from 20 to 1% by weight of polymer b) (column 1, lines 32-37). 
Regarding claim 11-13, Chauvel teaches the binder composition as described above in claim 1. However, Chauvel does not include the specifics the binder used for a slurry composition for a secondary battery electrode comprising an active material. However, as articulated above, Cha teaches the binder composition having applicability in secondary batteries and the formation of a slurry with such composition (paragraph [0181]). 
In the alternative, as indicated above, Kobayashi teaches the binder composition having applicability in forming electrodes of electrochemical devices (paragraph [0002]) which evidences the composition of Chauvel also having applicability for battery electrodes. Further, Kobayashi teaches the slurry composition having an electrode active material and the binder composition (i.e., binder in which an active material is blended) (paragraph [0021], [0131]) and can further include a conductive material (paragraph [0108]-[0110]). 

As to the electrode active material having a tap density of 1.1 g/cm3, while not explicitly articulated, Kobayashi teaches the most suitable electrode active material can be selected depending on the types of battery devices (paragraph [0108]). As such, a skilled artisan could appreciate choosing from any electrode active material suitable for use in electrodes where the tap density within the claimed range is consider depending on the type of battery device selected. 
Regarding claim 14-15, Chauvel teaches the binder composition as described above in claim 1 and 11 but does not disclose the specifics of having an electrode mixed material layer formed from the slurry composition for a non-aqueous secondary battery electrode. Nonetheless, as articulated above, Cha teaches the binder composition having applicability in secondary batteries and the formation of a slurry with such composition (paragraph [0181]). 
However, in the alternative, Kobayashi teaches the use of a slurry composition (i.e., binder in which an active material is blended) (paragraph [0021]) for application in forming electrodes for batteries and capacitors (paragraph [0083]). Further, Kobayashi teaches the formation of an electrode mixed material layer (i.e. electrode layer) (paragraphs [0131]-[0134]).
Chauvel does not teach the specifics of the slurry composition and the electrode having a mixed material layer formed from the slurry composition. However, Kobayashi teaches the slurry composition having an electrode active material, conductive material, and the binder composition as described above and is used for forming an electrode mixed material layer for an electrode (i.e., electrode layer) (paragraphs [0131]-[0134]). Chauvel and Kobayashi are analogous art as they recognize the same technical difficulty, namely binder composition with applicability in paper coating and battery electrodes (i.e., electrochemical devices such as batteries and capacitors). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chauvel and make an electrode from an electrode mixed material layer made of the slurry composition as described above in Kobayashi, and the motivation to do so would have been, as Kobayashi suggests, the binder composition has large adhesion strength and excellent handling properties in addition of being suitable for forming an electrode mixed material layer formed from a slurry with an electrode active material and a conductive material for a battery electrode (paragraphs [0021], [0047], [0108]-[0110], [0131]-[0134]). 
5.  
Regarding claim 22, Chauvel teaches the particles that comprises the polymer A1 (i.e., copolymer A) have a particle diameter of at least 0.1µm and no more than 1µm (column 1, lines 24-30). As such, it is expected that an average particle diameter would be at least 0.55µm [i.e., (0.1µm + 1µm)/2] and in particle dispersion and normal distribution, the highest volume would be around 0.55µm down to the lowest (i.e., 0.1µm) and highest (i.e., 1µm) volume range. Therefore, Chauvel reads on the claimed volume average particle diameter. Further, Chauvel teaches the binder composition further includes a particulate polymer B (i.e., polymer B) (column 1, lines 24-30) having a particle diameter of at least 0.1µm and no more than 1µm (column 1, lines 24-30). Similar to claim 4 above, it is expected that an average particle diameter would be at least 0.55µm [i.e., (0.1µm + 1µm)/2] and in particle dispersion and normal distribution, the highest volume of particles would be around 0.55µm down to the lowest (i.e., 0.1µm) and highest (i.e., 1µm) particle diameter range. Therefore, Chauvel reads on the claimed volume average particle diameter. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Chauvel teaches the content of the particulate polymer A1 (i.e., copolymer A) is at least 80 mass% and no more than 99 mass% of the total content of particulate polymer A1 and the particulate polymer B (i.e., the interpolymer comprises from 80 to 99% by weight of copolymer A and from 20 to 1% by weight of polymer b) (column 1, lines 32-37). 
It is apparent, however, that the instantly claimed mass % and that taught by Chauvel are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between 80-99 mass% disclosed by Chauvel and the amount disclosed in the present claims and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05.II). 

Response to Arguments
Applicant’s argument filed on 04/20/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). In addition, the arguments are drawn to the new limitation, which have been fully addressed above in view of Lee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee et al., Amphiphilic Graft Copolymers as a Versatil Binder for Various Electrodes of High-Performance Lithium-Ion Batteries, 2016, 12, No. 23, 3119-3127, Materials Views
        2 Helmenstine, Mass vs Weight – The Difference Between Mass and Weight, Aug, 2020, see https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/ 2020
        3 Zho et al., All the elements of the periodic table that can be used to make batteries, April 2019, see https://qz.com/1585667/the-elements-used-in-batteries-of-the-past-present-and-future/
        4 See Helmenstine, Mass vs Weight – The Difference Between Mass and Weight, Aug, 2020,  https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/ 2020
        5 see Zho et al., All the elements of the periodic table that can be used to make batteries, April 2019, https://qz.com/1585667/the-elements-used-in-batteries-of-the-past-present-and-future/